DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2020 has been entered.
The amendment filed 7/13/2020 has been entered.  Claims 5-7 have been canceled.  Claims 1-4 and 8-17 are pending in the application.  Claims 9-17 have been withdrawn from consideration as being directed to non-elected inventions.  The election was made without traverse in the response filed 2/14/2018.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
With regards to the amendment filed 7/13/2020, it is noted that the amendment deletes the previously elected “azole” species which was elected by the Applicant without traverse in the reply filed 2/14/2018.  However, given that the Examiner considered claim 8 on the merits in the Office actions dated 7/26/2019 and 3/11/2020, thereby effectively rejoining non-elected claim 8 which was directed only to non-elected species of the metal complexing agent, the election of species requirement as recited in the Office action dated 1/8/2018 is hereby withdrawn.  Claims 9-17 remain withdrawn as directed to non-elected inventions.
Claim Rejections - 35 USC § 112
Claims 1-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the metal substrate" in line 11 (and again on line 12).  There is insufficient antecedent basis for this limitation in the claim given that the claim was amended to now recite “an aluminum or aluminum alloy substrate” in lines 1-2, instead of “a metal substrate”, and line 7 generally recites “a metal surface”; and hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Claims 2-4 and 8 do not remedy the above and thus are indefinite for the same reason.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites, “wherein the metal complexing agent comprises an organosulfur compound represented by (R1R2N)(R3R4N)C=S where R1, R2, R3 and R4 each independently comprise a hydrocarbon substituent, a thioamide represented by RC(S)NR2 where R comprises a hydrocarbon substituent”, however, given the comma present between “substituent” and “a thioamide”, it is unclear whether the metal complexing agent is meant to comprise both the organosulfur compound and the thioamide, is meant to comprise the organosulfur compound or the thioamide, or is meant to comprise the organosulfur compound comprising the thioamide as one or more of the R1-R4 substituents.  It is also unclear as to 1-R4 substituents.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Interpretation
For examination purposes with regards to applicable prior art, the Examiner has assumed that the metal complexing agent as recited in instant claim 8 comprises an organosulfur compound represented by the recited chemical formula or a thioamide represented by the recited formula wherein each R of the thioamide independently comprises a hydrocarbon substituent.
It is also noted that a recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the Examiner notes that the limitations – “for application to an aluminum or aluminum alloy substrate” and “wherein application of the conversion composition to the metal substrate causes the chemistry of the metal substrate to be converted to a different surface chemistry” constitute intended end use of the claimed conversion composition, and thus if a prior art solution comprising the same components and amounts as instantly claimed is capable of performing the same intended end use, then the prior art solution meets the claim.
Claim Rejections - 35 USC § 102
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leroy Shawcross Orry (USPN 2,466,971, hereinafter referred to as “Orry”.)  Orry discloses an aqueous by anticipating the invention as recited in instant claim 1.  With regards to instant claims 2-4, as noted above, Orry discloses that the composition further comprises an alkali metal as in instant claim 2 and an anion that is capable of forming a salt with a cation of the chromium as in instant claim 3, particularly a carbonate ion and/or a hydroxide ion as in instant claim 4; and thus Orry anticipates the invention as recited in instant claims 2-4.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamuro (US2005/0194574.)  Yamamuro discloses a process for the preparation of a coated aluminum element, particularly aluminum diecast and aluminum cast materials, having excellent paint adherence and corrosion resistance properties (Abstract), “comprising contacting, one or more times, an aluminum element with an aqueous nucleating solution containing one or more alkali hydroxides and zinc, and thereafter contacting the aluminum element, one or more times, further with an aqueous trivalent chromium solution having a pH of from 0.5 to 6, containing (i) chromium and (ii) at least one selected from the group consisting of aluminum, titanium, vanadium, cobalt, and nickel, with 95% or more of said chromium being a trivalent chromium” (Claim 16.)  Yamamuro discloses that in addition to the trivalent chromium, which is contained  by the secondary treatment, and thus Yamamuro clearly discloses that “application of the conversion composition to the metal substrate causes the chemistry of the metal substrate to be converted to a different surface chemistry” as instantly claimed.  Hence, Yamamuro, particularly Working Example 16, anticipates the invention as recited in instant claim 1 as well as instant claims 2-4 given that the secondary treating solution of Working Example 16 further comprises an alkali earth metal (sodium) and a transition metal other than chromium (cobalt) as in instant claim 2, an anion capable of forming a salt with a cation of the chromium as in instant claim 3, particularly silicate and nitrate ions as in instant claim 4.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN102888601A, please refer to the attached machine translation for the below cited sections.)  Chen discloses a trivalent chromium passivation solution comprising 0.1-0.3 mol/L trivalent chromium salt, 10-50 g/L complexing agent, 0.2-1 g/L cobalt sulfate, 2-5 g/L nickel sulfate, 0.5-2 g/L potassium thiocyanate, 10-20 g/L phosphoric acid, and 2-6 mL/L formic acid, in pure water; wherein preferably, the complexing agent is a mixture of one or more of citrate, ascorbic acid, EDTA, thiourea, and ammonium oxalate (Entire document, particularly Abstract; Paragraphs 0008-0016 and 0022.)  Chen discloses that preferably the passivation solution comprises: 0.15mol/L of chromium nitrate (e.g. about 7.8g/L of chromium thereby falling within the claimed range of 0.05g/L to 25g/L), 0.6g/L of cobalt sulfate, 2.5g/L of nickel sulfate, 1g/L of potassium thiocyanate, 12g/L of phosphoric acid, 3.5ml/L of formic acid, of which the complexing agent is a mixture of 20g/L ammonium oxalate, 10g/L EDTA and 2g/L thiourea (Paragraph 0018); with the 2 g/L of thiourea reading upon the claimed metal complexing agent comprising a urea, thiourea and/or organosulfur compound present in an amount of 0.005-3g per by anticipating the invention as recited in instant claims 2-4.
Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro (US2005/0194574, as evidenced by Mertschenk, Thiourea and Thiourea Derivatives, or the Wikipedia.org article entitled Thiourea)  The teachings of Yamamuro are discussed in detail above, particularly with regards to the composition as recited in instant claim 1, wherein it is again noted that Yamamuro specifically discloses that the secondary aqueous solution 1-R4 is a hydrogen and not a “hydrocarbon substituent” (as evidenced by Mertschenk, Section 1. Introduction; or the Wikipedia.org article entitled Thiourea, first paragraph), while the more broadly disclosed “thioureas” as recited in Paragraph 0032 of Yamamuro refers to the broad class of compounds having the general structure (R1R2N)(R3R4N)C=S as instantly claimed (as evidenced by Mertschenk, Section 3. Thiourea Derivatives; or the Wikipedia.org article entitled Thiourea, first paragraph), the claimed invention as recited in instant claim 8 would have been obvious over the teachings of Yamamuro given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (USPN 10,156,016.)  Kramer discloses a low sludge trivalent chromium based conversion coating bath which forms corrosion resistant coatings on aluminum and aluminum alloys by contact with the bath, and comprises trivalent chromium cations (B), fluorometallate anions (A), guanidinium ions (C) and at least one organic anti-corrosion additive (E), and other optional components (Abstract.)  Kramer discloses that the conversion coating bath is an aqueous acidic solution comprising water (Col. 3, lines 50-55, reading upon the claimed “aqueous carrier” of instant prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  With regards to instant claim 2, Kramer discloses that the fluorometallate anions (B) are preferably fluorosilicate, fluorotitanate, or fluorozirconate; more preferably fluorotitanate or fluorozirconate, which comprise a transition metal other than chromium (Col. 5, lines 56-60); and also discloses that the solution may further comprise a pH adjusting compound such as an acid or a base, with suitable pH adjusting components comprising a base including potassium hydroxide or sodium hydroxide prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, the Examiner would like to note that the rejection based upon Baeyens (USPN 3,014,817) as recited in the prior office action has been withdrawn by the Examiner in light of Applicant’s amendment to claim 1 requiring the metal complexing agent to comprise a protein, a urea, a thiourea, an organosulfur compound and/or a thioamide, thereby deleting an amine (as was disclosed by Baeyens) from the list of complexing agents; not because claim 1 was amended to recite that the conversion composition was for application to “an aluminum or an aluminum alloy” substrate as argued by the Applicant in the last paragraph of page 6 of the response.  The Examiner again notes that the “for application to an aluminum or an aluminum alloy substrate” constitutes intended end use of the claimed conversion composition, and that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 26, 2021